' SHAW, Justice.
We have for review Mclnnis v. State, 671 So.2d 803 (Fla. 4th DCA 1996), wherein the district court certified as questions of great public importance the same questions before *572this Court in State v. Wilson, 686 So.2d 569 (Fla.1996), concerning the trial court’s preliminary comments on reasonable doubt. We have jurisdiction. Art. V, § 3(b)(4), Fla. Const. We quash Mclnnis based on Wilson.
It is so ordered.
KOGAN, C.J., and OVERTON, GRIMES, HARDING, WELLS and ANSTEAD, JJ., concur.